By the Court :
It is unnecessary for us to decide whether the Court erred in excluding the evidence tending to prove that the witness, Mrs. Young, was reputed to be a prostitute.
If the evidence was improperly excluded, it is perfectly clear the error caused no damage to the defendant, inasmuch as her own testimony left no possible room for doubt that she was a woman of that character.
Some portions of the charge to the jury may not be wholly unobjectionable. But, considered as a whole, we think it expounded the law correctly, and the objectionable portions could not have misled the jury. The other points made by counsel are not tenable, and need not be particularly noticed.
Judgment affirmed..,. Remittitur forthwith.